DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/18/2022 is acknowledged and entered by the Examiner. Claims 74, 77, 79, 80, 86-88, and 93 have been amended. Claims 1-73 have been canceled. Claims 74-93 are currently pending in the instant application.  
The rejection of claims 77, 80, 86, 87, and 93 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 74-93 under 35 U.S.C. 103 as being unpatentable over Mao (US 2003/0160215 Al) is withdrawn in view of Applicant’s amendment and remark. Specifically, Mao does not disclose agglomeration of the coated primary carbonaceous particles and the sphericity of the carbonaceous particles as required in amended claims 74 and 88. 
Examiner’s Statement of Reason for Allowance
Claims 74-93 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 01/18/2022, have been carefully reviewed and searched. Currently, there is no prior art alone or in combination that teaches or fairly suggest a process for preparing carbonaceous composite particles wherein agglomeration of the coated primary carbonaceous particles are caused during the formation step (a) or step (b) with the carbonaceous particles having a sphericity of equal to or more than about 22% as recited in claims 74 and 88. Therefore, claims 74 and 44 are allowable over the prior art of record. Claims 75-87 and 89-94 directly or indirectly depend from claims 74 and 88 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761